IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DAVID G. FEINBERG, ef al., *
and all others similarly situated,
Plaintiffs, *
vy. * CIVIL NO. JKB-17-0427
T. ROWE PRICE *
GROUP, INC.,, et al.,
*
Defendants.
*
* * * * * * we * * * * * *
MEMORANDUM AND ORDER

 

This complex case concerns Defendant T. Rowe Price Group, Inc. (“T. Rowe Price”)’s
administration of the T. Rowe Price U.S, Retirement Program (the “Plan”), a defined contribution
401(k) retirement plan that offers proprietary T. Rowe Price investment vehicles to T. Rowe Price
employees. Now pending before this Court is Plaintiffs’ Motion to Amend the Court’s prior
Memorandum on Summary Judgment (ECF No. 209) to certify an interlocutory appeal on the
question of whether certain language in Defendants’ retirement plan is void under the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 ef seg. (ECF No. 213.)
Plaintiffs’ motion is fully briefed, and no hearing is required. See Local Rule 105.6 (D. Md. 2018).
For the reasons set forth below, Plaintiffs’ motion will be DENIED because Plaintiffs do not satisfy
the three requirements that must be met before this Court may consider taking the extraordinary

step of certifying an interlocutory appeal.
I Brief Factual Background

As described in greater detail in the Court’s Memorandum on Summary Judgment (ECF
No. 200), the Plaintiffs in this suit are primarily Plan participants “who had a balance in their
plan account at any time” from February 14, 2011 through the date of judgment, and Defendants
include T. Rowe Price, individuals who served as trustees of the Plan from February 14, 2011
through the date of judgment (the “Trustees”), and other groups affiliated with T. Rowe Price.
(See ECF No. 83; Pl. Statement of Material Facts {] 4-18, ECF No. 145-2.) Plaintiffs allege,
inter alia, that the Trustees breached their fiduciary duties of loyalty and prudence while
administering the Plan. (See Second Am. Compl., ECF No. 84.)

Plaintiffs also take issue with a 2014 amendment to the Plan’s governing document,
which the Trustees initially called a “shop at home amendment” and both parties now refer to as
a “hardwiring” amendment. (/d. §§ 56-61.) This hardwiring amendment requires the Trustees to
offer only proprietary T. Rowe Price funds in the Plan. (/d. 59.) Plaintiffs argue that the
hardwiring amendment was intended to shield the Trustees from liability in the event that their
decision to invest exclusively in T. Rowe Price vehicles was determined to violate the Trustees’
fiduciary duties. (Mot. Amend Mem. Supp. at 5, ECF No. 213-1.) Plaintiffs contend that this
language violates § 1110(a) of ERISA, which provides that “any provision in an agreement or
instrument which purports to relieve a fiduciary from responsibility or liability for any
responsibility, obligation, or duty under this part shall be void as against public policy.” 29
U.S.C. § 1110(a) (emphasis added).

In their motion to reconsider this Court’s memorandum on summary judgment, Plaintiffs
argued that the hardwiring language is void in light of § 1110(a). (See ECF No, 205.) The

Court, however, has rejected both Plaintiffs’ view that the hardwiring amendment violates
§ 1110(a) and Defendants’ view that the hardwiring amendment should shield Defendants from
liability for breaching their fiduciary duties to Plaintiffs as a matter of law. (See ECF No. 200 at
17-18; ECF No. 209 at 3-4.) In their present motion, Plaintiffs ask this Court to amend its
Memorandum on Summary Judgment to certify for interlocutory appeal the narrow question of
whether the hardwiring amendment violates § 1110(a) of ERISA. (See Mot. Amend Mem. Supp.
at 1.)
i, Legal Standard

Title 28 section 1292(b) provides that when a district judge believes that an order not
ordinarily appealable “involves a controlling question of law as to which there is substantial
ground for difference of opinion and that an immediate appeal from the order may materially
advance the ultimate termination of the litigation, he shall so state in writing such order.” 28
U.S.C. § 1292(b) (emphases added). Relief under § 1292(b) should be granted “sparingly and...
[§ 1292(b)’s] requirements must be strictly construed.” Myles v. Laffitte, 881 F.2d 125, 127 (4th
Cir. 1989). Unless “all of the statutory criteria are satisfied . . . ‘the district court may not and
should not certify its order . . . for an immediate appeal under section 1292(b).’” Butler vy.
DirectSAT USA, LLC, 307 F.R.D. 445, 452 (D. Md. 2015) (quoting Afrenholz v. Bd. of Trs. of the
Univ. of Hl, 219 F.3d 674, 676 (7th Cir. 2000)). Moreover, “[e]ven if the requirements of section
1292(b) are satisfied, the district court has ‘unfettered discretion’ to decline to certify an
interlocutory appeal if exceptional circumstances are absent.” Manion v. Spectrum Healthcare
Res., 966 F. Supp. 2d 561, 567 (E.D.N.C. 2013) (citation omitted). The District of Maryland has
emphasized that “[t]he decision to certify an interlocutory appeal is firmly in the district court’s
discretion.” Randolph v. ADT Sec. Servs., Inc., Civ. No. DKC-09-1790, 2012 WL 273722, at *5

(D. Md. Jan. 30, 2012).
For purposes of the § 1292(b) analysis, a “controlling question of law” is typically a
question as to the “meaning of a statutory or constitutional provision, regulation, or common law
doctrine,” as opposed to a “question of law heavily freighted with the necessity for factual
assessment.” Butler, 307 F.R.D. at 452 (quoting Lynn v. Monarch Recovery Mgmt., Inc., 953
F, Supp. 2d 612, 623 (D. Md. 2013)); see also Fannin vy. CSX Transp., Inc., 873 F.2d 1438, 1989
WL 42583, at *5 (4th Cir. 1989) (unpublished table decision) (emphasis added) (“Certainly the
kind of question best adapted to discretionary interlocutory review is a narrow question of pure
law whose resolution will be completely dispositive of the litigation, either as a legal or practical
matter, whichever way it goes.”). A “question also may be controlling ‘if interlocutory reversal
might save time for the district court, and time and expense for the litigants.’” Coal. for Equity
and Excellence in Md. Higher Educ. v. Md. Higher Educ, Comm’n, Civ. No. CCB-06-2773, 2015
WL 4040425, at *4 (D. Md. June 29, 2015) (quoting 16 CHARLES ALAN WRIGHT & ARTHUR R.
MILLER, FEDERAL PRACTICE & PROCEDURE § 3930 (3d ed. 2021)); see also LaFleur v. Dollar Tree
Stores, Inc., Civ. No. RAJ-12-0363, 2014 WL 2121721, at #2 (E.D. Va. May 20, 2014) (alteration
in original) (citation omitted) (‘A question of law is not controlling if litigation will ‘necessarily
continue regardless of how that question [is] decided.’”).

The next statutory requirement, a “substantial ground for difference of opinion,” is satisfied
only where “courts, as opposed to parties, disagree.on a controlling legal issue.” Randolph, 2012
WL 273722, at *6; ef Va. ex rel. Integra Rec, LLC v. Countrywide Sec. Corp., Civ. No. MHL-14-
0706, 2015 WL 3540473, at *5 (E.D. Va. June 3, 2015) (citation omitted) (“A mere lack of
unanimity, or opposing decisions outside of the governing circuit, need not persuade a court that a

substantial ground for disagreement exists.”).

 
Finally, because an interlocutory appeal must materially advance the outcome of the
litigation, such an appeal is appropriate only in “extraordinary cases” in which early appellate
review might avoid “protracted and expensive litigation,” Lynn, 953 F.Supp.2d at 626 (quoting
Abortion Rights Mobilization, Inc. v. Regan, 552 F. Supp. 364, 366 (S.D.N.Y. 1982)); see also
Clark Constr. Grp., Inc. v, Allglass Sys., Inc., DKC-02-1590, 2005 WL 736606, at *4 (D. Md,
Mar. 30, 2005) (“Generally, this requirement is met when resolution of a controlling legal question
would serve to avoid a trial or otherwise substantially shorten the litigation.”). “In determining
whether certification will materially advance the ultimate termination of the litigation, a district
court should consider whether an immediate appeal would ‘(1) eliminate the need for trial,
(2) eliminate complex issues so as to simplify the trial, or (3) eliminate issues to make discovery
easier and less costly.’” Coal. for Equity, 2015 WL 4040425, at *6 (quoting Zynn, 953 F. Supp.
2d at 626).

HE = Analysis

Plaintiffs fail to present extraordinary circumstances justifying this Court’s certification of
an interlocutory appeal because Plaintiffs do not identify a controlling question of law, and an
appeal would not materially advance the termination of this litigation. Because all three factors
justifying an interlocutory appeal must be present before a court can consider whether certification
is appropriate, this Court need not reach the more involved question of whether there is a
substantial ground for difference of opinion regarding the lawfulness of the hardwiring
amendment. Accordingly, the Court will deny Plaintiffs’ motion for an amendment to this Court’s

Memorandum on Summary Judgment that certifies an interlocutory appeal.
A. Controlling Question of Law

The parties’ disagreement regarding the hardwiring amendment’s permissibility under
ERISA does not present a controlling question of law because it implicates factual disputes, and
its resolution would not meaningfully save time or expense for the litigants.

First, the question Plaintiffs seek to certify cannot be classified as the “meaning of a
statutory or constitutional provision, regulation, or common law doctrine,” which are
quintessential controlling questions of law. See Butler, 307 F.R.D. at 452. A court cannot
definitively decide whether the hardwiring amendment violates ERISA without delving into
factual disputes, such as the Plan’s drafters’ intent as to the meaning of the hardwiring amendment.
See Atalla v. Abdul-Baki, 976 F.2d 189, 192 (4th Cir. 1992) (quoting Bear Brand Hosiery Co. v.
Tights, Inc., 605 F.2d 723, 726 (4th Cir. 1979)) (emphasis added) (explaining that, in ascertaining

ate

the meaning of a writing, ““[i]f there is more than one permissible inference as to intent to be
drawn from the language employed, the question of the parties’ actual intention is a triable issue
of fac”). In arguing that interlocutory appeal is warranted, Plaintiffs themselves urge the Court
to consider evidence regarding the intent of the Plan’s drafters, (See Mot. Amend Mem. Supp, at
10 (emphasis added) (arguing that the Court should consider “evidence regarding the context and
intent of the challenged [hardwiring] provision”).)

In their motion, Plaintiffs do not address the factual disputes woven into the analysis of the
hardwiring amendment, but simply argue that there is a controlling question of law because (1) if
the Fourth Circuit were to agree with Plaintiffs, “the denial of Plaintiffs’ motion for reconsideration
would be reversed,” and (2) “reversal at this stage would save time for this Court and time and

expense for the litigants.” (See Mot. Amend Mem. Supp. at 6.) These arguments, however, are

insufficient to establish that Plaintiffs’ challenge to the hardwiring amendment’s validity under
ERISA presents a controlling question of law. There is no reason to conclude—and Plaintiffs do
not even allege—that resolving this question in favor of either party would “be completely
dispositive of the litigation.” See Fannin, 1989 WL 42583, at *5. Even if the Fourth Circuit were
to agree with Plaintiffs and hold that the hardwiring amendment violates ERISA, that would not
resolve the major dispute in this case—whether the trustees are liable for independently breaching
ERISA’s duties of loyalty and prudence. (See Second Am. Compl.)

Further, there is no reason for the Court to conclude that an interlocutory appeal would
save time for all of the parties in this case. On the contrary, briefing this singular issue for appeal—
while also preparing for a rapidly approaching trial concerning the various other issues in this
complex lawsuit—would require heavy investments of time and money on the part of both sides’
attorneys. Accordingly, Plaintiffs do not pose a controlling question of law, and this alone prevents
the Court from taking the extraordinary step of certifying an interlocutory appeal.

B. Materially Advance the Termination of Litigation

Further, the question as to whether the hardwiring amendment violates § 1110(a) of ERISA
affects only part of one claim in a large multi-claim, multi-party, and multi-year lawsuit. As
discussed in the context of the controlling question of law analysis, definitively resolving the
question of whether the hardwiring amendment violates ERISA would not necessarily terminate a
single claim in—let alone expedite the resolution of—this lawsuit. See In re Smith & Nephew
Birmingham Hip Resurfacing Hip Implant Prods. Liab. Litig., CCB-17-2775, 2019 WL 6345746,
at *3 (D. Md. Nov. 26, 2019) (declining to certify an issue for interlocutory appeal when,
“fajlthough a resolution in [the defendant’s] favor may result in the dismissal of several of the
plaintiffs’ claims . . . a number of claims, including nearly all of the negligence claims, would

remain”). Courts often decline to grant interlocutory appeals when a trial would still be required
regardless of the outcome of the appeal. See, e.g., Clark Constr., 2005 WL 736606, at *4 (denying
interlocutory appeal when there was a controlling question of law with a substantial ground for
difference of opinion, but an appeal would not materially advance the termination of the litigation
because “a favorable ruling for Defendants on appeal would not eliminate the need for a trial”).

Additionally, material advancement of a case through interlocutory appeal is more likely
to occur at earlier stages in the litigation, when resolving a question on interlocutory appeal can
obviate the need for a lengthy or costly discovery process. See, e.g., Est. of Giron Alvarez v. Johns
Hopkins Univ., TDC-15-0950, 2019 WL 1779339, at *2 (D. Md. Apr. 23, 2019) (finding the
material advancement requirement satisfied when “expert discovery is ongoing, discovery issues
remain, and discovery motions remain to be resolved,” and “[g]oing forward, the parties have
signaled that extensive pre-trial dispositive motions will be filed”). In contrast, this case’s
extensive discovery period has already closed, and the case is slated to go to trial in about two
months. In short, an interlocutory appeal—regardless of its substantive outcome—would not
materially advance the termination of this case because it would not remove the need for discovery,
dispositive motions, or ultimately, a trial.

IV. Conclusion
For the foregoing reasons, Plaintiffs’ Motion to Amend this Court’s prior Memorandum to

certify an interlocutory appeal (ECF No. 213) is hereby DENIED.
DATED this / day of July, 2021.

BY THE COURT:

LD rae Th M2 har

 

James K. Bredar
Chief Judge
